DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Status of Claims
Claims 1-3, 5, 7, 10-16, 19 and 21-27 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lalji et al. (U.S. Patent Application Publication 2017/0310613) in view of Siddall et al. (U.S. Patent Application Publication 2016/0202957) in further view of Li et al. (U.S. Patent Application Publication 2018/0157638) and Skiba et al. (U.S. Patent Application Publication 2014/0297764).
As per claims 1 and 15, Lalji et al. discloses:
A method of enabling a bot management system to understand natural language, the method comprising: 
receiving, by the bot management system, a request from the remote system, wherein the request comprises text data, voice data or both (Figure 5, item 62 and paragraphs [0024] & [0046]); 
analyzing, by the bot management system, the text data, voice data or both to determine an intent associated with the request (Figure 5, items 71 & 72 and paragraph [0048]); 
generating, by the bot management system, a response to the request based on the intent associated with the request (Figure 5, items 73 & 74 and paragraph [0048]); and 
communicating, the bot management system, the response to the remote system (Figure 5, item 75 and paragraph [0048]).
Lalji et al. fails to explicitly disclose:
importing one or more skills from a predefined skill set, wherein each skill comprises a set of intents and relationships between two or more intents of the set of intents: generating a declarative configuration associated with the bot management system using the one or more skills
wherein analyzing comprises performing intent classification by providing vector representations of the text data or voice data as inputs to a recurrent neural network (RNN) with long short-term memory (LSTM) architecture to identify the intent associated with the request from a declarative configuration associated with the bot management system, and wherein the declarative configuration defines a plurality of intents and corresponding actions that the bot management system performs in response to each of the plurality of intents;
analyzing, by the bot management system, the text data, voice data, or both to determine a sentiment associated with the request, wherein the sentiment classifies the request as positive or negative;
generating, by the bot management system, a response to the request based on the intent associated with the request, the sentiment associated with the request and the one or more skills;
and in response to the determined sentiment classifying the request as negative, routing the request to a customer service agent.
However, Siddall et al. in the same field of endeavor teaches:
importing one or more skills from a predefined skill set, wherein each skill comprises a set of intents and relationships between two or more intents of the set of intents: generating a declarative configuration associated with the bot management system using the one or more skills (Figures 6 & 7 and Paragraphs [0054-0055] – one or more Domain-intent pairs are selected and used to create the XML schema for the reactive agent)
identify the intent associated with the request from a declarative configuration associated with the bot management system based at least in part on the one or more skills, and wherein the declarative configuration defines a plurality of intents and corresponding actions that the bot management system performs in response to each of the plurality of intents (Figures 5-7 and Paragraphs [0053-0054] – program code for each intent & action is generated)
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al. with the multiple bot configurations of Siddell et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 
The combination fails to disclose:
wherein analyzing comprises performing intent classification by providing vector representations of the text data or voice data as inputs to a recurrent neural network (RNN) with long short-term memory (LSTM) architecture to identify the intent associated with the request from the plurality of intents;
analyzing, by the bot management system, the text data, voice data, or both to determine a sentiment associated with the request, wherein the sentiment classifies the request as positive or negative;
generating, by the bot management system, a response to the request based on the intent associated with the request, the sentiment associated with the request and the one or more skills;
and in response to the determined sentiment classifying the request as negative, routing the request to a customer service agent.
However, Li et al. in the same field of endeavor teaches:
wherein analyzing comprises performing intent classification by providing vector representations of the text data or voice data as inputs to a recurrent neural network (RNN) with long short-term memory (LSTM) architecture to identify the intent associated with the request from the plurality of intents (Figure 4 and Paragraphs [0012] & [0076-0081]);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al. and Siddall et al. with the neural net configuration of Li et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 
The combination fails to disclose but Skiba et al. in the same field of endeavor teaches:
analyzing, by the bot management system, the text data, voice data, or both to determine a sentiment associated with the request, wherein the sentiment classifies the request as positive or negative (Figure 4, items 412 & 416 and Paragraphs [0087-0088] – the messages are analyzed for sentiment and classified as either negative or not negative (i.e. positive));
generating, by the bot management system, a response to the request based on the intent associated with the request, the sentiment associated with the request and the one or more skills  (Paragraphs [0026], [0054-0056], [0066], [0080-0084], [0093] – responses are generated based on the intent and sentiment, with negative, actionable messages being routed to a CSR and flagged with the intensity of sentiment);
and in response to the determined sentiment classifying the request as negative, routing the request to a customer service agent (Paragraph [0024] – negative questions are routed to a Customer Service agent display).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al., Siddall et al. and Li et al. with the sentiment analysis of Skiba et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 
Claim 15 is directed to a non-transitory computer readable media containing instructions to cause a processor that implements the method of claim 1. Since Figure 1 and paragraphs [0025-0027] of Lalji et al. shows a hardware computing environment that implements the invention, claim 15 is rejected for similar reasons.

As per claim 2, the combination of Lalji et al., Siddall et al., Li et al. and Skiba et al. teaches all of the limitations of claim 1 above. Lalji et al. in the combination further discloses:
analyzing the text data, voice data or both to determine the intent associated with the request includes accessing data from a remote data source and using the accessed data in determining the intent (Paragraph [0032]).

As per claim 13, the combination of Lalji et al., Goldberg et al., Li et al. and Skiba et al. teaches all of the limitations of claim 1 above. Lalji et al. in the combination further discloses:
maintaining contextual information across multiple requests associated with a user (Paragraphs [0032-0033]).

As per claim 14, the combination of Lalji et al., Goldberg et al., Li et al. and Skiba et al. teaches all of the limitations of claim 13 above. Lalji et al. in the combination further discloses:
analyzing the text data, voice data or both to determine the intent further includes analyzing the contextual information across the multiple requests associated with the user. (Paragraphs [0032-0033]).


As per claim 26 the combination of Lalji et al., Goldberg et al., Li et al. and Skiba et al. teaches all of the limitations of claim 1 above. Li et al. in the combination further discloses:
the RNN comprises an embedding layer, a forward LSTM layer, a backward LSTM layer, and an output layer (Figure 4 and Paragraphs [0012] & [0076-0081]).

Claims 3, 5, 12, 19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lalji et al. (U.S. Patent Application Publication 2017/0310613), Siddall et al. (U.S. Patent Application Publication 2016/0202957), Li et al. (U.S. Patent Application Publication 2018/0157638) and Skiba et al. (U.S. Patent Application Publication 2014/0297764) in view of Goldberg et al. (U.S. Patent Application Publication 2017/0295114).
As per claim 3, the combination of Lalji et al., Siddall et al., Li et al. and Skiba et al. teaches all of the limitations of claim 1 above. The combination fails to disclose but Goldberg et al. in the same field of endeavor discloses:
receiving and storing the declarative configuration in a memory associated with the bot management system, wherein the declarative configuration is received from a computing device of at least one of a business, a customer, or an entity associated with operation of the bot management system (Figure 6 and Paragraphs [0103-0117]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al., Siddall et al., Li et al. and Skiba et al. with the external declarative configuration of Goldberg et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 
.
As per claim 5, the combination of Lalji et al., Siddall et al., Li et al. and Skiba et al. teaches all of the limitations of claim 1 above. The combination fails to disclose but Goldberg et al. in the same field of endeavor discloses:
performing a particular action of the corresponding actions defined in the declarative configuration for the intent, wherein the particular action comprises retrieving data from a remote server using a webhook, and wherein the response comprises at least a portion of the retrieved data (Paragraph [0112] – the system pulls up the vegetarian portion of a restaurant menu)
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al., Siddall et al., Li et al. and Skiba et al. with the external declarative configuration of Goldberg et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 

As per claim 12, the combination of Lalji et al., Siddall et al., Li et al. and Skiba et al. teaches all of the limitations of claim 1 above. Lalji et al. in the combination further discloses:
querying an application programming interface (API) based on the intent associated with the request (Lalji et al. - Paragraph [0035]) to retrieve data, 
The combination fails to disclose but Goldberg et al. in the same field of endeavor discloses:
wherein the response comprises at least a portion of the retrieved data (Goldberg et al. - Paragraph [0112] – the system pulls up the vegetarian portion of a restaurant’s menu).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al., Siddall et al., Li et al. and Skiba et al. with the external declarative configuration of Goldberg et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 

As per claim 19, the combination of Lalji et al., Siddall et al., Li et al. and Skiba et al. teaches all of the limitations of claim 15 above. The combination fails to disclose but Goldberg et al. in the same field of endeavor discloses:
the declarative configuration is defined by at least one of a business, a customer, or an entity associated with operation of the bot management system (Figure 6 and Paragraphs [0103-0117]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al., Siddall et al., Li et al. and Skiba et al. with the external declarative configuration of Goldberg et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 21, the combination of Lalji et al., Siddall et al., Li et al. and Skiba et al. teaches all of the limitations of claim 15 above. The combination fails to disclose but Goldberg et al. in the same field of endeavor discloses:
including, in the response, data generated by performing the corresponding actions defined in the declarative configuration for the intent associated with the request (Paragraph [0112] – the system pulls up the vegetarian portion of a restaurant’s menu).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al., Siddall et al., Li et al. and Skiba et al. with the external declarative configuration of Goldberg et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 23, the combination of Lalji et al., Siddall et al.., Li et al., Skiba et al. and Goldberg et al. teaches all of the limitations of claim 21 above. Goldberg et al. in the combination further discloses:
the corresponding actions comprise retrieving web data from a remote server using one or more webhooks defined in the declarative configuration for the intent associated with the request, wherein the web data is included in the response (Paragraph [0112] – the system pulls up the vegetarian portion of a restaurant’s menu).

As per claim 24, the combination of Lalji et al., Siddall et al.., Li et al., Skiba et al. and Goldberg et al. teaches all of the limitations of claim 21 above. Goldberg et al. in the combination further discloses:
the corresponding actions comprise triggering a data-driven decision tree that generates prompts for the remote system to provide additional requests with additional details (Paragraph [0081]).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lalji et al. (U.S. Patent Application Publication 2017/0310613), Siddall et al. (U.S. Patent Application Publication 2016/0202957), Li et al. (U.S. Patent Application Publication 2018/0157638) and Skiba et al. (U.S. Patent Application Publication 2014/0297764) in view of Singh et al. (U.S. Patent Application Publication 2015/0019216).
As per claims 7 and 22, the combination of Lalji et al., Siddall et al., Li et al. and Skiba et al.  teaches all of the limitations of claims 1 and 21 above. The combination fails to disclose:
comparing text in the request with text in a knowledge base to identify information from the knowledge base that is related to the request, and wherein the response comprises at least a portion of the identified information.
However, Singh et al. in the same field of endeavor teaches:
analyzing the text data or voice data to determine an intent associated with the request includes comparing text in the request with text in a knowledge base to identify information from the knowledge base that is related to the request, and wherein the response comprises at least a portion of the identified information.  (Paragraphs [0045-0046]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al., Siddall et al., Li et al. and Skiba et al. with the text comparison of Singh et al. because it is simple substitution of one known element for another to obtain predictable results.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lalji et al. (U.S. Patent Application Publication 2017/0310613), Siddall et al. (U.S. Patent Application Publication 2016/0202957), Li et al. (U.S. Patent Application Publication 2018/0157638) and Skiba et al. (U.S. Patent Application Publication 2014/0297764) in view of Livini (U.S. Patent Application Publication 2018/0102062).
As per claims 10 and 16, the combination of Lalji et al., Siddall et al., Li et al. and Skiba et al. teaches all of the limitations of claims 1 and 15 above. The combination fails to disclose:
the request comprises text data and analyzing the text data includes removing non-alphanumeric characters, removing stop words before intent classification or both.
However, Livini in the same field of endeavor teaches:
the request comprises text data and analyzing the text data includes removing non-alphanumeric characters, removing stop words before intent classification or both.
 (Paragraphs [0062] & [0076]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al., Siddall et al., Li et al. and Skiba et al. with the text pre-processing and word vector creation of Livini et al. because it is combining prior art elements according to known methods to yield predictable results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Lalji et al. (U.S. Patent Application Publication 2017/0310613), Siddall et al. (U.S. Patent Application Publication 2016/0202957), Li et al. (U.S. Patent Application Publication 2018/0157638) and Skiba et al. (U.S. Patent Application Publication 2014/0297764) in view of Lawrence et al. (U.S. Patent Application Publication 2019/0013019).
As per claim 11, the combination of Lalji et al., Siddall et al., Li et al. and Skiba et al. teaches all of the limitations of claim 1 above. The combination fails to disclose:
extracting keyphrases from the received request; and performing intent matching using on string comparisons between the extracted keyphrases and one or more intent phrases associated with each of the plurality of intents in the declarative configuration.
However, Lawrence et al. in the same field of endeavor teaches:
extracting keyphrases from the received request; and performing intent matching using on string comparisons between the extracted keyphrases and one or more intent phrases associated with each of the plurality of intents in the declarative configuration. (Figures 2 & 3 and paragraphs [0025], [0044] & [0049]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al., Siddall et al., Li et al. and Skiba et al. with the keyphrase extraction of Lawrence et al. because it is combining prior art elements according to known methods to yield predictable results.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable Lalji et al. (U.S. Patent Application Publication 2017/0310613), Siddall et al. (U.S. Patent Application Publication 2016/0202957), Li et al. (U.S. Patent Application Publication 2018/0157638) and Skiba et al. (U.S. Patent Application Publication 2014/0297764) in view of Solomon et al. (U.S. Patent Application Publication 2018/0232662).
As per claim 25, the combination of Lalji et al., Siddall et al., Li et al. and Skiba et al. teaches all of the limitations of claim 1 above. The combination fails to disclose:
the RNN is configured to, in response to receiving the vector representations of the text data or voice data as inputs, provide as an output a probability that the text data or the voice data includes the intent.
However, Solomon et al. in the same field of endeavor teaches:
the RNN is configured to, in response to receiving the vector representations of the text data or voice data as inputs, provide as an output a probability that the text data or the voice data includes the intent (Figures 27 & 28 and Paragraph [0102]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al., Siddall et al., Li et al. and Skiba et al. with the confidence levels of Solomon et al. because it is combining prior art elements according to known methods to yield predictable results.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable Lalji et al. (U.S. Patent Application Publication 2017/0310613), Siddall et al. (U.S. Patent Application Publication 2016/0202957), Li et al. (U.S. Patent Application Publication 2018/0157638) and Skiba et al. (U.S. Patent Application Publication 2014/0297764) in view of Rosner et al. (U.S. Patent 8,949,263).
As per claim 27, the combination of Lalji et al., Siddall et al., Li et al. and Skiba et al. teaches all of the limitations of claim 1 above. The combination fails to disclose:
identifying an abusive word in the request; and classifying the sentiment as negative.
However, Rosner et al. in the same field of endeavor teaches:
identifying an abusive word in the request; and classifying the sentiment as negative (Abstract and Column 17, line 26-66 & Column 18, lines 30-38 – several words in the Strong negative word list are abusive and the presence of strong negative words indicates negative sentiment).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Lalji et al., Goldberg et al., Li et al. and Skiba et al. with the abusive language identification of Rosner et al. because it is combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 7/26/2022, with respect to the rejections of claims 1-3, 5, 7, 8, 10-16, 19 and 21-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Siddall et al. 

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677